Citation Nr: 1412033	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD), adjustment disorder, depression, and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was contacted by letter in August 2013 to clarify whether or not he still desired a hearing.  The letter notified him that if he did not reply in 30 days, then it would be assumed that he no longer wanted a hearing and the Board would proceed with adjudication of his appeal.  The Veteran did not reply.  

This appeal was previously before the Board in September 2013 when it was remanded for further development.    

This appeal was processed using a paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Regrettably, this appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case to obtain specific opinions required by the law and the courts.  The October 2013 VA examiner provided opinions that did not answer the question posed in the Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who conducted the October 2013 VA examination in order to obtain an addendum to the examination report.  If this examiner is no longer available, the October 2013 examination report as well as the record should be provided to another VA psychiatrist or psychologist.  The addendum must indicate that the record has been reviewed.  A complete copy of the remand must be provided to the examiner so that they may understand the reason for the additional opinion requests.  An additional examination should only be scheduled if deemed necessary by the examiner.  After a review of the record, the examiner should provide opinions with regard to the following:

a) For each psychiatric diagnosis reported since 2009, including the previously diagnosed dysthymia and anxiety, the examiner should state whether it is as likely as not that the disability began in service or is otherwise related to an event in service such as a disease, injury or stressor.  

The examiner is reminded that the absence of evidence of treatment in service cannot be the only reason for a negative opinion.  

b) If a previously diagnosed psychiatric disability (anxiety disorder, PTSD, depression) is not found currently, the examiner should opine whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  For PTSD, the examiner must specifically address the April 2011 private examination (listed as a 6/16/11 Third Party Correspondence in VBMS) by Dr. Downing.  

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

